717 F.2d 1334
UNITED STATES of America, Plaintiff-Appellee,v.James W. EVANS, Defendant-Appellant.
No. 82-8784

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Sept. 16, 1983.
William P. Gaffney, Asst. U.S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before GODBOLD, Chief Judge, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Appellant was convicted for willful failure to file federal income tax returns in violations of 26 U.S.C. Sec. 7203 (1976).  His contention that the district court had no subject matter jurisdiction over the offense is frivolous.   U.S. v. Spurgeon, 671 F.2d 1198 (8th Cir.1982);  U.S. v. Marks, 534 F.Supp. 663 (W.D.Mo.1982).


2
AFFIRMED.